DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The supplemental reply filed on 4/21/2022 was not entered because supplemental replies are not entered as a matter of right except as provided in 37 CFR 1.111(a)(2)(ii). If a supplemental reply is a non-compliant amendment under 37 CFR 1.121, the supplemental reply will not be entered. The supplemental reply is non-compliant because the markings indicating the changes that have been made to the claims are not relative to the immediate prior version of the claims (i.e. those of the entered response filed 4/19/2022). Further, even if the markings were correct, the supplemental reply is not clearly limited to the items provided in 37 CFR 1.111(a)(2)(i).

Terminal Disclaimer
The terminal disclaimer filed on 4/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/786863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  
Drawings
Replacement drawings were received on 4/19/2022.  These drawings are accepted.

Specification
The amendments to the specification filed 4/20/2022 are entered.
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant submits that no new matter is added by the amendments.  However, the amendments are found to broaden the scope of what was originally disclosed, therefore introducing new matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4-11 and 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 are amended to require a step of “determining one or more second entities, from the one or more entities, wherein the second entities are stationary”.  New claim 21 includes the same.  However, claims 2 and 12, upon which the amendments to claims 1 and 11 are based, required “individually determining whether each of the one or more entities is stationary; removing any of the entities determined not to be stationary”.  This is likewise described at [0005], [0017], and [0045].  The term “second entities” introduced by amendment is not referenced in the specification.  As best can be determined, the entities which were not removed are intended as the currently claimed “second entities”, however the language “determining one or more second entities, from the one or more entities, wherein the second entities are stationary” expands the scope of the claims beyond what was originally disclosed.  For example, “determining one or more second entities, from the one or more entities, wherein the second entities are stationary” includes embodiments where the “second entities” are determined “from” (e.g. “based on”) the “one or more entities”, but are in fact “entities” that are different than the “one or more entities” themselves. Indeed, the use of the term “second entities” may imply that these are in fact different entities than the “one or more entities”. The amendment introduces new matter. It is suggested that substantially original language to that of original claims 2 and 12 be employed to express these entities.
Claims 1 and 11 are amended to require: “selectively retaining or removing at least one of the clusters based on the determined degree of fit”. New claim 21 includes the same. However, claims 3 and 13, upon which the amendments to claims 1 and 11 are based, required “removing any of the clusters having a degree of fit lower than a threshold while keeping remaining clusters”.  This is likewise described in the specification at [0006], [0018], and [0048]. The amendment such that “at least one of the clusters” is retained or removed merely “based on” the determined degree of fit expands the scope of the feature beyond that which was originally described and includes new matter.  That is, instead of the originally described process of checking the degree of fit of each cluster against a threshold and removing any below the threshold (retaining the rest), the claims as amended include embodiments where only one cluster is selectively retained or removed, in any way “based on” the degree of fit of that cluster. This includes, for example, embodiments where the cluster is retained if the degree of fit is below a threshold, i.e. the opposite of what is originally described, or any other test “based on” the degree of fit. The amendment introduces new matter.
Claims 4-10 and 14-20 depend on claim 1 or 11 and likewise fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4-11 and 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are amended to require:
“forming one or more clusters, each of the clusters comprising at least the portion of the second entities; 
fitting, to each of the one or more clusters, a signal model defining the Doppler velocity in relation to a mounting offset angle of the active Doppler sensor and a mounting location of the active Doppler sensor; 
determining a degree of fit of the signal model to each of the one or more clusters;”.  
New claim 21 includes the same.
The metes and bounds of the “fitting…” and “determining a degree of fit…” steps cannot be determined in this context.  The “one or more clusters” are defined only as comprising “second entities”.  These “entities” are themselves undefined but implied in the claims as targets of the active Doppler sensor with respective Doppler velocities.  It is not clear in context what it means to “fit” a “signal model” such as that set forth in the claim to these “clusters”, where the “clusters” are merely a collection of “entities” (targets having a velocity).  Likewise, the determination of a degree of fit is not clear.   The “signal model” defines the Doppler velocity in relation to a mounting offset angle of the active Doppler sensor and a mounting location of the active Doppler sensor.  What does it mean to “fit” this model to the claimed “clusters” of entities? e.g. what is in the cluster(s) to “fit” such a thing to?  It appears that essential context for these “clusters” is missing, specifically that the clusters define a relationship between a location of one of the entities with respect to the active Doppler sensor and the Doppler velocity of the respective one of the entities.  Note for example, original claims 3 and 13. Such provides context for fitting the signal model defining the claimed relation (velocity vs. location) to cluster(s) of entities. Claims 4-10 and 14-20 depend on claim 1 or 11 and are likewise indefinite.
Claims 9 and 19 recite the limitation "the Doppler signature" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim 21 recites the limitation "the active Doppler sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/Primary Examiner, Art Unit 3646